Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-27 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/29/2021 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Remarks 
5.	Claims 20-27 recite a computer-storage medium.  The Applicants' Specification, paragraph [00131], discloses, “[00131] As used herein, the terms “machine-storage medium,” “device-storage medium,” and “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of machine-storage media, computer-storage media, and/or device-storage media include non-volatile memory, including by way of example semiconductor memory devices, e g., erasable programmable read-
	However, paragraph [00131] further redefines the “The terms “machine-storage media,” “computer-storage media,” and “device-storage media” specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term “signal medium” discussed below”.
Therefore, the claimed computer-storage medium is limited to non-transitory tangible media and are patentable. 
Claim Rejection - Double Patenting
6.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 1-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of patent No. 11,113,286.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-27 of the instant application recite broader version of claims 1-24 of ‘286 and they are substantially similar in scope and they use the similar limitations.  	
	Claims Comparison

                       11,113,286                                                           Instant Application
1.  A system comprising:
at least one hardware processor; and
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising:

generating a pruning index based on the source table, the pruning index comprising a set of filters that index distinct N-grams in each column of the source table, each filter in the set of filters corresponding to a batch unit in the set of batch units, the generating of the pruning index comprising generating the set of filters, the generating of the set of filters comprising populating a cell in a first filter with a fingerprint generated based on an N-gram of a data value in the source table; and 
storing, in a database, the pruning index with an association with the source table.

2.  The system of claim 1, wherein the operations further comprise: preprocessing the data value, the preprocessing of the data value includes generating one or more preprocessed variants of the data value; and
generating a set of N-grams for the data value based on the one or more preprocessed variant of the data value, the set of N-grams including the N-gram of the data value.

3.  The system of claim 2, wherein the preprocessing of the data value includes generating a case-agnostic variant of the data value.

4.  The system of claim 2, wherein the preprocessing of the data value includes generating one or more misspelled variants of the data value.

5.  The system of claim 2, wherein the preprocessing of the data value includes generating one or more synonymous variants corresponding to synonyms of the data value.

6.  The system of claim 2, wherein the preprocessing of the data value includes generating a variant with one or more special characters to mark a start and end of the data value.


8.  The system of claim 1, wherein the operations further comprise: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern;
identifying, using the pruning index, a subset of batch units to scan for matching data; and
processing the query by scanning the subset of batch units.

9.  The system of claim 8, wherein
identifying the subset of batch units comprises:
generating a set of fingerprints based on N-grams of the search pattern; and comparing the set of fingerprints to the pruning index.

10.  The system of claim 9, wherein identifying the subset of batch units further comprises:
identifying one or more values in the pruning index that match one or more fingerprints in the set of fingerprints; and
identifying the subset of batch units based on the one or more values.

11.  A method comprising:
accessing a source table organized into a set of batch units; 
generating, using one or more hardware processors, a pruning index based on the source table, the pruning index comprising a set of filters that index distinct N-grams in each column of the source table, each filter in the set of filters corresponding to a batch unit in the set of batch units, the generating of the pruning index comprising generating the set of filters, the generating of the set of filters comprising populating a cell in a first filter with a fingerprint generated based on an N-gram of a data value in the source table; and


12.  The method of claim 11, further comprising:
preprocessing the data value, the preprocessing of the data value includes generating one or more preprocessed variants of the data value; and generating a set of N-grams for the data value based on the one or more preprocessed variant of the data value, the set of N-grams including the N-gram of the data value.

13.  The method of claim 12, wherein the preprocessing of the data value includes generating a case-agnostic variant of the data value.

14.  The method of claim 12, wherein the preprocessing of the data value includes generating one or more misspelled variants of the data value.

15.  The method of claim 12, wherein the preprocessing of the data value includes generating one or more synonymous variants corresponding to synonyms of the data value.

16.  The method of claim 12, wherein the preprocessing of the data value includes generating a variant with one or more special characters to mark a start and end of the data value.

17.  The method of claim 11, wherein the generating of the set of filters further comprises generating the fingerprint by computing a hash of the N-gram.

18.  The method of claim 11, further comprising:
receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern;

processing the query by scanning the subset of batch units.

19.  The method of claim 18, wherein identifying the subset of batch units comprises: generating a set of fingerprints based on N-grams of the search pattern; and comparing the set of fingerprints to the pruning index.

20.  A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising:
accessing a source table organized into a set of batch units; 
generating a pruning index based on the source table, the pruning index comprising a set of filters that index distinct N-grams in each column of the source table, each filter in the set of filters corresponding to a batch unit in the set of batch units, the generating of the pruning index comprising generating the set of filters, the generating of the set of filters comprising populating a cell in a first filter with a fingerprint generated based on an N-gram of a data value in the source table; and storing, in a database, the pruning index with an association with the source table.

21.  The computer-storage medium of claim 20, wherein the operations further comprise:
preprocessing the data value, the preprocessing of the data value includes generating one or more preprocessed variants of the data value; and generating a set of N-grams for the data value based on the one or more preprocessed variant of the data value, the set of N-grams including the N-gram of the data value.

22.  The computer-storage medium of claim 21, wherein the preprocessing of the data value includes at least one of:

generating a variant with one or more special characters to mark a start and end of the data value.

23.  The computer-storage medium of claim 21, wherein generating of the set of filters further comprises generating the fingerprint by computing a hash of the N-gram.

24.  The computer-storage medium of claim 21, wherein the operations further comprise:
receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern;
identifying, using the pruning index, a subset of batch units to scan for matching data; and
processing the query by scanning the subset of batch units.

at least one hardware processor; and 
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: 



generating a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a data value in the source table and at least one variant of the data value; and 
storing, in a database, the pruning index with an association with the source table.




2. The system of claim 1, wherein the operations further comprise: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.

3. The system of claim 2, wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.

4. The system of claim 2, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

5. The system of claim 2, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

6. The system of claim 2, wherein the generating of the at least one variant includes generating a variant with one or more special characters to mark a start and end of the data value.


8. The system of claim 1, wherein the operations further comprise: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

9. The system of claim 8, wherein: the set of fingerprints is a first set of fingerprints; and the identifying the subset of batch units comprises: generating a second set of fingerprints based on N-grams of the search pattern; and comparing the second set of fingerprints to the pruning index.

10. The system of claim 9, wherein identifying the subset of batch units further comprises: identifying one or more values in the pruning index that match one or more fingerprints in the second set of fingerprints; and identifying the subset of batch units based on the one or more values.


11. A method comprising: 


generating, by one or more hardware processors, a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a data value in the source table and at least one variant of the data value; and storing, in a database, the pruning index with an association with the source table.




12. The method of claim 11, further comprising: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.



13. The method of claim 12, wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.

14. The method of claim 12, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

15. The method of claim 12, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

16. The method of claim 12, wherein the generating of the at least one variant includes generating a variant with one or more special characters to mark a start and end of the data value.

17. The method of claim I 1, wherein the generating the set of fingerprints includes computing a hash of an N-gram of the at least one variant of the data value.

18. The method of claim 11, further comprising: 
receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset 

19. The method of claim 18, wherein: the set of fingerprints is a first set of fingerprints; and the identifying the subset of batch units comprises: generating a second set of fingerprints based on N-grams of the search pattern; and comparing the second set of fingerprints to the pruning index.

20. A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: generating a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a data value in the source table and at least one variant of the data value; and storing, in a database, the pruning index with an association with the source table.






21. The computer-storage medium of claim 20, wherein the operations further comprise: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.


22. The computer-storage medium of claim 21, wherein the generating of the at least one 

23. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

24. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

25. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating a variant with one or more special characters to mark a start and end of the data value.

26. The computer-storage medium of claim 20, wherein the generating the set of fingerprints includes computing a hash of an N-gram of the at least one variant of the data value.

27. The computer-storage medium of claim 20, wherein the operations further comprise: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.


	Regarding claims 1, 11 and 20 of the instant application, the claims are directed toward similar subject matter as claims 1, 11 and 20 of ‘286.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope. It is always obvious to broaden a claimed invention because the broaden method, product 
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘286 and as such are unpatentable over obvious-type double patenting.	

8.	Claims 1-27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of the copending application 17/484,817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-27 of the instant application recite similar version of claims 1-30 of ‘817 and they are substantially similar in scope and they use the similar limitations.  	
Claims Comparison

                      17/484,817                                                       Instant Application
1. A system comprising: 
at least one hardware processor; and 
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: 
accessing a source table organized into a set of batch units; 
generating a set of N-grams for a data value in the source table, the set of N- grams comprising a first N-gram of a first length and a second N-gram of a second length, the first N-gram corresponding to a prefix of the second N-gram; 
generating a set of fingerprints for the data value based on the set of N- grams, the set of fingerprints comprising a first fingerprint generated based on the first N-gram and a second fingerprint generated based on the second N-gram and the first fingerprint; and generating a pruning index that indexes distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of filters, the generating of the set of filters comprising populating a filter using the first and second fingerprint.


2. The system of claim 1, wherein the generating of the set of N-grams comprises: generating the first N-gram using a first value of N; and generating the second N-gram using a second value of N.





3. The system of claim 1, wherein the generating of the set of fingerprints comprises: generating the first fingerprint based on the first N-gram; and generating the second fingerprint based on the second N-gram and the first fingerprint.

4. The system of claim 3, wherein: generating the first fingerprint comprises computing a hash over the first N- gram; and generating the second fingerprint comprises computing a hash over a portion of the second N-gram that excludes the first N-gram using the first fingerprint as a seed for a hashing function used to compute the hash.

5. The system of claim 3, wherein: the generating of the set of N-grams for the data value further comprises generating a third N-gram for the data value using a third value of N, and the generating of the set of fingerprints for the data value based on the set of N-grams further comprises generating a third 

6. The system of claim 5, wherein the generating of the third fingerprint comprises computing a hash over a portion of the third N-gram that excludes the second N-gram using the second fingerprint as a seed for a hashing function used to compute the hash.

7. The system of claim 4, wherein the operations further comprise determining, based on the hash computed over the first N-gram, the filter from the set of filters to populate using the set of fingerprints.

8. The system of claim 1, wherein the operations further comprise storing, in a database, the pruning index with an association with the source table.

9. The system of claim 1, wherein the operations further comprise: receiving a query directed at the source table, the query specifying a search pattern; pruning the set of batch units to scan for data matching the search pattern using the pruning index, the pruning of the set of batch units comprising identifying a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

10. The system of claim 9, wherein the pruning of the set of batch units includes: generating one or more fingerprints based on the search pattern; and identifying one or more values in the pruning index that match the one or more fingerprints.

11. A method comprising: 
accessing a source table organized into a set of batch units; 
generating a set of N-grams for a data value in the source table, the set of N- grams comprising a first N-gram of a first length and a second N-gram of a second length, the first 
generating a set of fingerprints for the data value based on the set of N- grams, the set of fingerprints comprising a first fingerprint generated based on the first N-gram and a second fingerprint generated based on the second N-gram and the first fingerprint; and generating a pruning index that indexes distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of filters, the generating of the set of filters comprising populating a filter using the first and second fingerprint.

12. The method of claim 11, wherein the generating of the set of N-grams comprises: generating the first N-gram using a first value of N; and generating the second N-gram using a second value of N.

13. The method of claim 11, wherein the generating of the set of fingerprints comprises: generating the first fingerprint based on the first N-gram; and generating the second fingerprint based on the second N-gram and the first fingerprint.

14. The method of claim 13, wherein: generating the first fingerprint comprises computing a hash over the first N- gram; and generating the second fingerprint comprises computing a hash over a portion of the second N-gram that excludes the first N-gram using the first fingerprint as a seed for a hashing function used to compute the hash.

15. The method of claim 13, wherein: the generating of the set of N-grams for the data value further comprises generating a third N-gram for the data value using a third value of N, and the generating of the set of fingerprints for the data value based on the set of N-grams further comprises generating a third 

16. The method of claim 15, wherein the generating of the third fingerprint comprises computing a hash over a portion of the third N-gram that excludes the second N-gram using the second fingerprint as a seed for a hashing function used to compute the hash.

17. The method of claim 14, further comprising: determining, based on the hash computed over the first N-gram, the filter from the set of filters to populate using the set of fingerprints.

18. The method of claim 11, further comprising storing, in a database, the pruning index with an association with the source table.

19. The method of claim 11, further comprising: receiving a query directed at the source table, the query specifying a search pattern; pruning the set of batch units to scan for data matching the search pattern using the pruning index, the pruning of the set of batch units comprising identifying a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

20. The method of claim 19, wherein the pruning of the set of batch units includes: generating one or more fingerprints based on the search pattern; and identifying one or more values in the pruning index that match the one or more fingerprints.

21. A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: accessing a source table organized into a set of batch units; 

generating a set of fingerprints for the data value based on the set of N- grams, the set of fingerprints comprising a first fingerprint generated based on the first N-gram and a second fingerprint generated based on the second N-gram and the first fingerprint; and generating a pruning index that indexes distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of filters, the generating of the set of filters comprising populating a filter using the first and second fingerprint.

22. The computer-storage medium of claim 21, wherein the generating of the set of N-grams comprises: generating the first N-gram using a first value of N; and generating the second N-gram using a second value of N.

23. The computer-storage medium of claim 21, wherein the generating of the set of fingerprints comprises: generating the first fingerprint based on the first N-gram; and generating the second fingerprint based on the second N-gram and the first fingerprint.

24. The computer-storage medium of claim 23, wherein: generating the first fingerprint comprises computing a hash over the first N- gram; and generating the second fingerprint comprises computing a hash over a portion of the second N-gram that excludes the first N-gram using the first fingerprint as a seed for a hashing function used to compute the hash.

25. The computer-storage medium of claim 23, wherein: the generating of the set of N-grams for the data value further comprises generating a third N-gram for the data value 

26. The computer-storage medium of claim 25, wherein the generating of the third fingerprint comprises computing a hash over a portion of the third N-gram that excludes the second N-gram using the second fingerprint as a seed for a hashing function used to compute the hash.

27. The computer-storage medium of claim 25, wherein the operations further comprise determining, based on the hash computed over the first N-gram, the filter from the set of filters to populate using the set of fingerprints.

28. The computer-storage medium of claim 21, wherein the operations further comprise storing, in a database, the pruning index with an association with the source table.

29. The computer-storage medium of claim 21, wherein the operations further comprise: receiving a query directed at the source table, the query specifying a search pattern; pruning the set of batch units to scan for data matching the search pattern using the pruning index, the pruning of the set of batch units comprising identifying a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

30. The computer-storage medium of claim 29, wherein the pruning of the set of batch units includes: generating one or more fingerprints based on the search pattern; and identifying one or more values in the pruning index that match the one or more fingerprints.

at least one hardware processor; and 
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: 








generating a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-based on a data value in the source table and at least one variant of the data value; and 
storing, in a database, the pruning index with an association with the source table.




2. The system of claim 1, wherein the operations further comprise: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.

3. The system of claim 2, wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.

4. The system of claim 2, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

5. The system of claim 2, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

6. The system of claim 2, wherein the generating of the at least one variant includes generating a variant with one or more special characters to mark a start and end of the data value.

7. The system of claim 1, wherein the generating the set of fingerprints includes computing a hash of an N-gram of the at least one variant of the data value.

8. The system of claim 1, wherein the operations further comprise: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

9. The system of claim 8, wherein: the set of fingerprints is a first set of fingerprints; and the identifying the subset of batch units comprises: generating a second set of fingerprints based on N-grams of the search pattern; and comparing the second set of fingerprints to the pruning index.

10. The system of claim 9, wherein identifying the subset of batch units further comprises: identifying one or more values in the pruning index that match one or more fingerprints in the second set of fingerprints; and identifying the subset of batch units based on the one or more values.












11. A method comprising: generating, by one or more hardware processors, a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a data value in the source table and at least one variant of the 











12. The method of claim 11, further comprising: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.

13. The method of claim 12, wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.

14. The method of claim 12, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

15. The method of claim 12, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

16. The method of claim 12, wherein the generating of the at least one variant includes generating a variant with one or more special characters to mark a start and end of the data value.

17. The method of claim I 1, wherein the generating the set of fingerprints includes 

18. The method of claim 11, further comprising: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.

19. The method of claim 18, wherein: the set of fingerprints is a first set of fingerprints; and the identifying the subset of batch units comprises: generating a second set of fingerprints based on N-grams of the search pattern; and comparing the second set of fingerprints to the pruning index.

















20. A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: generating a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a 












21. The computer-storage medium of claim 20, wherein the operations further comprise: generating the at least one variant of the data value; and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value, wherein the set of fingerprints are generated based on the set of N-grams.

22. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.

23. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value.

24. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating a synonymous variant corresponding to a synonym of the data value.

25. The computer-storage medium of claim 21, wherein the generating of the at least one variant includes generating a variant with one 

26. The computer-storage medium of claim 20, wherein the generating the set of fingerprints includes computing a hash of an N-gram of the at least one variant of the data value.

27. The computer-storage medium of claim 20, wherein the operations further comprise: receiving a query directed at the source table, the query including a pattern matching predicate specifying a search pattern; identifying, using the pruning index, a subset of batch units to scan for matching data; and processing the query by scanning the subset of batch units.




















	The subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘817 and as such are unpatentable over obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner's Note
9.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-2, 4, 7, 11-12, 14, 17, 20-21, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi (US 8,458,156).
	Regarding claims 1, 11, and 20, Sharifi discloses a system, a method and a computer-storage medium (Figure 9) comprising: 
	at least one hardware processor (Figure 9); and 
	at least one memory storing instructions that cause the at least one hardware processor to perform operations (Figure 9) comprising: 
	generating a pruning index based on a source table that is organized into a set of batch units, the pruning index indexing distinct N-grams in each column of the source table, the generating of the pruning index comprising generating a set of fingerprints based on a data value in the source table and at least one variant of the data value (Col. 3, line 61 to col. 4, line 57, 
	storing, in a database, the pruning index with an association with the source table (Col. 3, line 61 to col. 4, line 13).

	Regarding claims 2, 12, and 21, Sharifi discloses wherein the operations further comprise: generating the at least one variant of the data value (Col. 5, line 33 to col. 7, line 56); and generating a set of N-grams for the data value based on the at least one variant of the data value, the set of N-grams including an N-gram of the data value (Col. 6, line 18 to col. 7, line 66), wherein the set of fingerprints are generated based on the set of N-grams (Col. 7, line 58 to col. 9, line 2).
	
	Regarding claims 4, 14, and 23, Sharifi discloses wherein the generating of the at least one variant includes generating one or more misspelled variants of the data value (Col. 6, line 18 to col. 7, line 66).

	Regarding claims 7, 17, and 26, Sharifi discloses wherein the generating the set of fingerprints includes computing a hash of an N-gram of the at least one variant of the data value (Col. 6, line 18 to col. 7, line 66).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US 8,458,156) in view of Liu (US 2015/0134670).
	Regarding claims 3, 13, and 22, Sharifi discloses all the claim subject matter as set forth above.  However, Sharifi is silent as to wherein the generating of the at least one variant includes generating a case-agnostic variant of the data value.  On the other hand, Liu teaches the generating of the at least one variant includes generating a case-agnostic variant of the data value
(Liu: Paragraphs [0101], [0130]-[0133]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to generating of the at least one variant includes generating a case-agnostic variant of the data value as suggested by Liu.  The motivation would have been to enhance the Sharifi system to utilize different type of variants for better searching performance. 

12.	Claims 5, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US 8,458,156) in view of Kazi (US 2017/0220652).  
	Regarding claims 5, 15, and 24, Sharifi discloses all the claim subject matter as set forth above.  However, Sharifi is silent as to the generating of the at least one variant includes 
Allowable Subject Matter
13.	Claims 6, 8-10, 16, 18-19, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the Double Patenting rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153